DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO2018/149591.
WO2018/149591 discloses an apparatus comprising an exterior surface (4) including an aperture(Figure 3, aperture for sensor (2) and nozzle when open), a sensor (2) with view through aperture (Figure 3), a nozzle shell (6, 17) including a nozzle panel (8), a nozzle (5, 16) facing aperture (Figure 3), a heating element (21, 23), an external panel with exterior surface (4) wherein sensor is on opposite side of external panel (partially see Figure 3), heating element is around nozzle (23; Figures 3, 5), nozzle is air/liquid nozzle (8, 9, 10, 16), nozzle is slot shaped (16, 18, 21; Figure 4), nozzle is substantially parallel to exterior surface (4; Figure 3), nozzle shell (6, 17) includes a rounded shell panel (8; Figure 3), shell panel includes a first edge (piece below 26; Figure 4) and second edge (26).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO2018/149591 in view of DE102010042978.
WO2018/149591 discloses all of the recited subject matter except a resistive heating element.  DE102010042978 discloses a resistive heating element (description, page 3, 2nd para.).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have included a resistive heating element as disclosed by DE102010042978 in the apparatus of WO2018149591 because, a resistive heating element allows for a more uniform heating and is an alternative type of heating element.  
Claim(s) 3 and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO2018/149591 in view of DE102010042978 as applied to claim 1 above, and further in view of Shank et al (US2011/0056986).
WO2018/149591 in view of DE102010042978 discloses all of the recited subject matter except a heating element has a resistance positively related to voltage, a controller coupled to voltage source and programmed to activate in response to data (i.e. ice) received when ambient temperature is below a threshold for a preset time.  Shank et al discloses a heating element has a resistance positively related to voltage (para. 0044), a controller coupled to voltage source and programmed to activate in response to data (i.e. ice) received when ambient temperature is below a threshold for a preset time (para. 0019, 0021, 0033).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have included a heating element has a resistance positively related to voltage, a controller coupled to voltage source and programmed to activate in response to data (i.e. ice) received when ambient temperature is below a threshold for a preset time as disclosed by Shank et al in the apparatus of WO2018/149591 in view of DE102010042978 because, a heating element has a resistance positively related to voltage, a controller coupled to voltage source and programmed to activate in response to data (i.e. ice) received when ambient temperature is below a threshold for a preset time allows more for a more uniform heating and efficient temperature control.

Allowable Subject Matter
Claims 2-6 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure and shows the general state of the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWNTINA T FUQUA whose telephone number is (571)272-4779. The examiner can normally be reached 9:00-5:00 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on (571)2724480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





stf								/SHAWNTINA T FUQUA/June 3, 2022							Primary Examiner, Art Unit 3761